Exhibit 10.22

 

 

 

[gwygecb4vdgq000001.jpg]

 

UNIFIRST CORPORATION

RESTRICTED STOCK UNIT AWARD GRANTED

UNDER THE UNIFIRST CORPORATION

2010 STOCK OPTION and INCENTIVE PLAN

 

Name of Grantee:

No. of Restricted Stock Units:

Grant Date:

 

Pursuant to the UniFirst Corporation 2010 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), UniFirst Corporation (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
above (an “Award”) to the Grantee named above.  Each Restricted Stock Unit shall
relate to one share of Common Stock, par value $0.10 per share (the “Stock”), of
the Company.  

 

1.  Earning of Restricted Stock Units.

 

(a)  The number of Restricted Stock Units to be earned by the Grantee will
depend upon the Company’s achievement of the Performance Criteria, as set forth
below in this Section 1.  The number of Restricted Stock Units corresponding to
the Performance Criteria achieved pursuant to this Section 1 shall be deemed
earned by the Grantee.

 

(b)  The Performance Criteria for the determination of the number of Restricted
Stock Units earned hereunder will be based on the Company’s [______________]
adjusted as set forth in Section 1(c) (“[_______]””) and [_________] adjusted as
set forth in Section 1(c) (“[_________]”) for the Company’s [____] fiscal year
on a cumulative basis (“Fiscal [______]”).  The maximum number of Restricted
Stock Units that may be earned on account of the achievement of the Performance
Criteria based on the Company’s [________] is [_____] Restricted Stock Units.
The maximum number of Restricted Stock Units that may be earned on account of
the achievement of the Performance Criteria based on the Company’s [________] is
[_____] Restricted Stock Units.  Such Performance Criteria and the number of
Restricted Stock Units that will be earned upon achievement of such Performance
Criteria are as follows:

 

Fiscal [____]:  

 

Performance Criteria Achieved

Number of Shares Earned

 

Threshold:

 

 

Target:

 

 

 

 

 

Maximum:

 

 

 

The Administrator shall certify at its first meeting after the first public
release by the Company of its audited financial statements for Fiscal [____]
whether the Performance Criteria have been met with respect to such fiscal year
(the “Certification Date”).  

 

(c)  All determinations regarding satisfaction of the Performance Criteria will
be based on the Company’s audited financial statements and its books and records
for Fiscal [____]; provided that (1) the Company’s [_________] shall be adjusted
as follows:  [__________________] and (2) the Company’s [_________] shall be
adjusted as follows: [_________________].

 

 

2.  Vesting Schedule.  To the extent the Restricted Stock Units are earned
pursuant to and in accordance with Section 1 of this Award, the restrictions and
conditions of Section 1 of this Award shall lapse and the earned Restricted
Stock Units shall vest in full on the Certification Date.  On or following the
Certification Date, the Restricted Stock Units shall be settled as set forth in
Section 3 below.

 

ACTIVE/105427320.3

--------------------------------------------------------------------------------

 

 

[gwygecb4vdgq000002.jpg]

 

 

3.  Issuance of Shares of Stock.  As soon as practicable following each vesting
date (but in no event later than two and one-half months after the end of the
year in which the vesting date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Sections 1 and 2 of this Award on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.

 

4.  Termination of Employment.  If the Grantee’s employment by the Company or a
Subsidiary is terminated under certain circumstances as set forth below, any
Restricted Stock Units that have not vested as of such date may be subject to
termination without notice and be forfeited as set forth below.  In the case of
termination and forfeiture, neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such unvested Restricted Stock Units.

(a)  Termination Due to Death.  If the Grantee’s employment terminates by reason
of the Grantee’s death during the performance period of this Award, the
Performance Criteria in Section 1 of this Award shall be deemed to be achieved
at the Target level of performance set forth in Section 1 of this Award, and the
corresponding number of Restricted Stock Units set forth in Section 1 of this
Award with respect to the satisfaction of the Performance Criteria at the Target
level shall become fully earned and vested as of the date of death.  

 

(b)  Termination Due to Disability.  If the Grantee’s employment terminates by
reason of the Grantee’s Disability (as determined by the Administrator) during
the performance period of this Award, the Performance Criteria in Section 1 of
this Award shall be deemed to be achieved at the Target level of performance set
forth in Section 1 of this Award, and the corresponding number of Restricted
Stock Units set forth in Section 1 of this Award with respect to the
satisfaction of the Performance Criteria at the Target level shall become fully
earned and vested as of the date of termination.  

 

(c)  Termination for Cause.  If the Grantee’s employment terminates for Cause,
any Restricted Stock Units which have not vested shall be immediately terminated
and forfeited.

 

(d)  Termination in Connection with a Sale Event. Prior to the completion of a
Sale Event that occurs after the end of the performance period but prior to the
Certification Date, the Administrator shall make a determination regarding the
number of Restricted Stock Units that were earned during the performance period
and therefore vested.  Upon the occurrence of a Sale Event during the
performance period of this Award and subject to the satisfaction of the
Grantee’s Release Requirement (as defined in the UniFirst Corporation Executive
Employment Plan (the “Employment Plan”)), the number of Restricted Stock Units
that could be earned upon the Maximum level of performance set forth in Section
1 of this Award shall be converted into Restricted Stock Units that are subject
to time-based vesting and which will vest in full on the last day of the
performance period of this Award, subject to the Grantee’s continued employment
with the Company or a Subsidiary through such date. If the Grantee’s employment
is terminated (i) by the Company for any reason other than for Cause, death,
disability or retirement or (ii) by the Grantee for Good Reason (as defined in
the Employment Plan), and such termination occurs during a Change in Control
Period (as defined in the Employment Plan) and during the performance period of
this Award, such converted time-based Restricted Stock Units, subject to the
satisfaction of the Grantee’s Release Requirement (as defined in the Employment
Plan), shall become fully vested as of the date of termination.  

 

(e)  Other Termination.  If the Grantee’s employment terminates for any reason
other than the Grantee’s death, Disability, for Cause, or a termination meeting
the requirements of Section 4(d) above, each pursuant to the terms above, and
unless otherwise determined by the Administrator, any unvested Restricted Stock
Units shall be immediately terminated and forfeited.

 

For the avoidance doubt, any unvested Restricted Stock Units shall not become
vested upon the occurrence of a Sale Event in the absence of a termination of
the Grantee’s employment during a Change in Control Period (as defined in the
Employment Plan) as required pursuant to Section 4(d) hereof.  The
Administrator’s determination of the reason for termination of the Grantee’s
employment shall be conclusive and binding on the Grantee and his or her
representatives or legatees.

 

5.  Incorporation of Plan.  Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Award shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

 

6.  Restrictions on Transfer of Award.  This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold,

 

ACTIVE/105427320.3

2

 

 

--------------------------------------------------------------------------------

 

 

[gwygecb4vdgq000002.jpg]

 

transferred, pledged, assigned or otherwise encumbered or disposed of until (i)
the Restricted Stock Units have vested as provided in Section 1 of this Award
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Award.

 

7.  Tax Withholding.   The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the required tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued to the
Grantee a number of shares of Stock with an aggregate Fair Market Value that
would satisfy the withholding amount due

 

8.  Section 409A of the Code.  This Award shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.

 

9.  No Obligation to Continue Employment.  Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Award to continue
the Grantee in employment and neither the Plan nor this Award shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

 

10.  Integration.  This Award document constitutes the entire agreement between
the parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

 

11.  Data Privacy Consent.  In order to administer the Plan and this Award and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Award (the “Relevant
Information”).  By receiving this Award, the Grantee (i) authorizes the Company
to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

 

12.  Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

UNIFIRST CORPORATION

 

 

 

By:

 

/s/ Steven S. Sintros

 

 

STEVEN S. SINTROS

 

 

 

 

 

Title:  Chief Executive Officer

 

 

ACTIVE/105427320.3

3

 

 